TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 2, 2018



                                     NO. 03-18-00388-CV


                                  Daniel Wiegrefe, Appellant

                                                v.

                                  Jennifer Wiegrefe, Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgments signed by the trial court on May 2, 2018 and May 3, 2018.

The appellant has filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in this Court

and the court below.